Opinion by
Mr. Justice Cohen,
This is an appeal from an order of the Pennsylvania Labor Relations Board fixing the time and place of an election for the employees of appellant. The court below determined that such an order was not final for purposes of appeal as required by the Pennsylvania Labor Relations Act, Act of June 1, 1937, P. L. 1168, as amended, .43 P.S. §211.9(b). We agree.
In Chapin v. Pennsylvania Labor Relations Board, 356 Pa. 577, 580, 52 A. 2d 568 (1947), we indicated that ordinarily a review of the Board’s jurisdiction at this stage of the proceedings (before an election and before an order certifying a bargaining representative of the employees involved) is not a final order but interlocutory in nature. Cf. Pennsylvania Labor Relations Board v. Puritan Cleaners, 376 Pa. 617, 103 A. 2d 904 (1954). Therefore, absent any statutory provision directing that such preliminary jurisdictional *409questions and determinations are appealable, we affirm the lower court’s action in quashing the appeal.
Order affirmed.